801 F.2d 394Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Ivory LAWRENCE, Appellant,v.Wayne B. WINEBRENNER, Warden, Appellee.
No. 85-7555.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Sept. 24, 1986.

James Ivory Lawrence, appellant pro se.
Stephen H. Sachs, Attorney General, Mark D. McCurdy, Assistant Attorney General, for appellee.
D.Md.
DISMISSED.
Before HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Ivory Lawrence, a Maryland inmate, challenges his murder and handgun convictions in this action brought pursuant to 28 U.S.C. Sec. 2254.  The district court found the petition lacking in merit and denied relief.  We dismiss the appeal. .


2
While Lawrence claims that there was insufficient evidence to convict him, we note that several eyewitnesses testified that they saw Lawrence shoot Lester "Bubba" King, the murder victim.  Lawrence's objection to a ruling that certain hearsay testimony was inadmissible is not of constitutional import.  See Grundler v. North Carolina, 283 F.2d 798 (4th Cir. 1960).


3
Lawrence's final contention is that the prosecutor improperly used peremptory challenges to exclude blacks from the jury.  The Supreme Court recently eased the burden imposed on defendants seeking to challenge the prosecutor's use of peremptory strikes against black jurors, holding that a defendant need not demonstrate a pattern of such strikes but may rely on the circumstances surrounding the selection of the jury in his own case.  Batson v. Kentucky, --- U.S. ----, 54 U.S.L.W. 4425 (Apr. 30, 1986).  However, the Court subsequently held that "Batson should not be applied retroactively on collateral review of convictions that became final before our opinion was announced."    Allen v. Hardy, --- U.S. ----, 54 U.S.L.W. 3856, 3856 (June 30 1 1986).  As Lawrence's convictions became final before the decision in Batson, Allen is dispositive, and Lawrence is not entitled to relief.


4
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.  A certificate of probable cause to appeal is denied.


5
DISMISSED.